Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art (i.e. cases filed before 2009) commonly uses visual characteristics as part of a map of tissue to convey to a user certain information at a glance. Using different visual characteristics based on thresholds is also quite common. Werneth (US 2007/0083193), for example, discloses a system for assessing effective delivery of ablation therapy to tissue including an electronic control unit that conveys relevant information to a user by receiving thresholds (paragraph [0072]) and changing the color of one or more points on a display based on a sensed value relative to thresholds ([0094]). It may be unreasonable to consider Werneth’s display a “map of tissue” but tissue maps, including ones using color, are common in the art. The more substantial reason why Werneth fails to anticipate or render obvious the claims is that there is no calculation of an index. Index calculation, or using some process to calculate an arbitrary value based on acquired values, is rarer in the prior art. However, some do exist, such as Kediar (US 2004/0078036) which generates a tissue map that uses color scale to indicate information (fig. 4, [0135]) and teaches that various forms of information can be connected, including combining information together in what can be considered an “index” ([0123]-[0129], the last paragraph in particular). On the basis of these two references it could be argued that it would be obvious to provide a tissue map with different visual characteristics on the basis of an index or value relative to a given threshold. But this still would not render the claim obvious because the different visual characteristics are not based both on the index and the relationship between the acquired value and the received threshold. The prior art gives no reason why the visual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794